Citation Nr: 0832699	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-24 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  In March 
2007, the Board remanded the case to the RO via the Appeals 
Management Center (AMC) for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's bilateral hearing loss is related to his active 
military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by 
active military service.   38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran contends that he has a hearing loss related to 
his military service.  He argues that as scope commander in 
the military he was exposed to firing guns every day in the 
spring and summer, because it was his job to report on the 
accuracy of the guns used in practice fire by anti-aircraft 
gun batteries.  He stated that he wore no ear protection 
during that time.  While not competent to render medical 
opinions, the veteran is competent to attest to his exposure 
to noise during service.

The veteran's service medical records show that his hearing 
was 15/15, bilaterally, by whispered voice at his 
preinduction examination.  At separation in August 1954, his 
hearing was 15/15, bilaterally, by whispered voice.  The 
veteran's service medical records indicate that he had some 
complaints related to his left ear, as noted at separation; 
however, findings of decreased hearing during service are not 
documented.  Audiometric findings reflecting a left ear 
hearing loss by VA standards are noted in the record 
beginning in January 1961, on private audiometric 
examination.  Bilateral defective hearing is noted on private 
audiometric evaluation in June 1974 and in June 1980.  

In a September 1960 letter, a co-worker of the veteran 
reported that it had been hard for the veteran to hear for 
the past five years.  That statement, and those of the 
veteran and his wife, provides lay evidence that he 
experienced hearing loss in service or shortly thereafter, 
and has experienced hearing loss since service.  In this 
regard, the veteran and lay persons are competent to attest 
to hearing loss, as hearing loss is capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374- 
375 (2002). 

Additionally, the record contains a July 1980 letter from the 
Louisiana Health and Human Resources Administration to a 
private physician in which it is indicated that the veteran 
was receiving Social Security Disability Insurance benefits 
and was currently being evaluated to see if he was due 
continued entitlement.  In response to that letter, the 
examiner stated in a letter that same month that the veteran 
had given a history of treatment for his left ear in the 
1950's.  The examiner enclosed a copy of a June 1980 
audiometric examination which showed defective hearing.

Pursuant to the March 2007 Board remand, the veteran 
underwent a VA examination in May 2008.  The audiological 
examination showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
60
60
LEFT
65
60
60
70
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 58 percent in the left ear.  
The May 2008 VA examiner reported that there was insufficient 
information available to render an opinion regarding the 
etiology of the veteran's hearing loss without resorting to 
speculation.

Dr. Pou, the veteran's private physician, submitted a letter 
in June 2008.  Dr. Pou's letter details the veteran's history 
with his clinic, which dates back to 1958.  Dr. Pou opines 
that some of the veteran's hearing loss is probably due to 
noise trauma.

Given the totality of the evidence and application of the 
benefit of the doubt doctrine, the claim is allowed.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


